



Exhibit 10.24
This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as May 14, 2018, is
made by and among SELLAS Life Sciences Group, Inc., a Delaware corporation (the
“Company”) and Equilibria Capital Management Limited, a Bermuda limited
liability company; EQC Private Markets SAC Fund II Ltd-EQC Biotech Sely S Fund,
a Bermuda mutual fund company; EQC Private Markets SAC Fund Ltd-EQC Biotech Sely
I Fund, a Bermuda mutual fund company; EQC Private Markets SAC Fund Ltd-EQC
Biotech Sely II Fund, a Bermuda mutual fund company; EQC Private Markets II SAC
Fund Ltd-EQC Biotech Sely III Fund, a Bermuda mutual fund company; and Varibobi
Financial Holdings Ltd., a Cyprus limited company and Daniel Tafur, an
individual (together with their Permitted Transferees that become party hereto,
the “Investors”).
RECITALS
WHEREAS, pursuant to the Agreement and Plan of Merger and Reorganization, dated
as of August 7, 2017 and amended November 5, 2017 (the “Merger Agreement”), by
and among the Company, Sellas Intermediate Holdings I, Inc., Sellas Intermediate
Holdings II, Inc., Galena Bermuda Merger Sub, Ltd., an indirect wholly owned
subsidiary of the Company and SELLAS Life Sciences Group Ltd, a Bermuda exempted
Company (“Private SELLAS”), the common shares of Private SELLAS were converted
into the right to receive shares of the Company in the merger contemplated by
the Merger Agreement (the “Merger”). Pursuant to the terms of the Merger
Agreement, each common share of Private SELLAS was converted into the right to
receive 43.9972 shares of the Company’s Common Stock.  As a result of the
Merger, the Investors received shares of the Company’s Common Stock, and
immediately prior to the Merger, the Investors were issued a warrant to purchase
additional shares of Common Stock; and
WHEREAS, the parties believe that it is in the best interests of the Company and
the other parties hereto to set forth their agreement regarding registration
rights.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
ARTICLE 1
EFFECTIVENESS
Section 1.1     Effectiveness. This Agreement shall become effective upon the
execution by the parties hereto.
ARTICLE 2
DEFINITIONS
Section 2.1     Definitions. As used in this Agreement, the following terms
shall have the following meanings:
“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the board of directors of the Company: (i)
would be required to be made in any Registration Statement filed with the SEC by
the Company so that such Registration Statement, from and after its effective
date, does not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such Registration Statement;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.
“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) in
the event that the specified Person is a natural Person, a Member of the
Immediate Family of such Person; provided that the Company and each of its
subsidiaries shall be deemed not to be Affiliates of any Investor. As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
“Agreement” shall have the meaning set forth in the preamble.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.





--------------------------------------------------------------------------------





“Common Stock” means the common stock of the Company, par value $0.0001 per
share.
“Company” shall have the meaning set forth in the preamble.
“Demand Registration” shall have the meaning set forth in Section 3.1.1(a).
“Demand Registration Request” shall have the meaning set forth in Section
3.1.1(a).
“Demand Registration Statement” shall have the meaning set forth in Section
3.1.1(c).
“Demand Suspension” shall have the meaning set forth in Section 3.1.5.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
“FINRA” means the Financial Industry Regulatory Authority.
“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.
“Investor” or “Investors” shall have the meaning set forth in the preamble.
“Loss” shall have the meaning set forth in Section 3.6.1.
“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) each trustee, solely in his or her capacity
as trustee, for a trust naming only one or more of the Persons listed in
sub-clause (a) as beneficiaries.
“Permitted Transferee” means any Affiliate of any Investor.
“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.
“Piggyback Notice” shall have the meaning set forth in Section 3.3.1.
“Piggyback Registration” shall have the meaning set forth in Section 3.3.1.
“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments and supplements, and all other material incorporated by reference in
such prospectus, and (ii) any Issuer Free Writing Prospectus.
“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).
“Purchase Agreement” shall have the meaning set forth in Section 3.1.1(a).
“Qualified Offering” shall have the meaning set forth in Section 3.1.1(a).
“Registrable Securities” means (i) all shares of Common Stock that are not then
subject to forfeiture to the Company, (ii) all shares of Common Stock issuable
upon exercise, conversion or exchange of any option, warrant or convertible
security not then subject to vesting or forfeiture to the Company and (iii) all
shares of Common Stock directly or indirectly issued or then issuable with
respect to the securities referred to in clauses (i) or (ii) above by way of a
stock dividend or stock split, or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (w) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such Registration
Statement, (x) such securities shall have been Transferred pursuant to Rule 144,
(y) such holder is able to immediately sell such securities under Rule 144
without any restrictions on transfer (including without application of
paragraphs (c), (d), (e), (f) and (h) of Rule 144), as reasonably determined by
the Investor, or (z) such securities shall have ceased to be outstanding.
“Registration” means registration under the Securities Act of the offer and sale
to the public of any Registrable Securities under a Registration Statement. The
terms “register”, “registered” and “registering” shall have correlative
meanings.





--------------------------------------------------------------------------------





“Registration Expenses” shall have the meaning set forth in Section 3.5.5.
“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor form thereto.
“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.
“Rule 144” means Rule 144 under the Securities Act (or any successor rule).
“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
“Selling Stockholder Information” shall have the meaning set forth in Section
3.6.1.
“Shelf Period” shall have the meaning set forth in Section 3.2.3.
“Shelf Registration” shall have the meaning set forth in Section 3.2.1(a).
“Shelf Registration Request” shall have the meaning set forth in Section
3.2.1(a).
“Shelf Registration Statement” shall have the meaning set forth in Section
3.2.1(a).
“Shelf Suspension” shall have the meaning set forth in Section 3.2.3.
“Shelf Takedown Request” shall have the meaning set forth in Section 3.2.4(a).
“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise. “Transferred”
shall have a correlative meaning.
“Underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.
“Underwritten Shelf Takedown” means an Underwritten Public Offering pursuant to
an effective Shelf Registration Statement.
“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.
Section 2.2     Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.
(a)The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.
(b)The term “including” is not limiting and means “including without
limitation.”
(c)The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.
(d)Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.





--------------------------------------------------------------------------------





ARTICLE 3
REGISTRATION RIGHTS
The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Investor will perform and comply with such of the following provisions
as are applicable to such Investor.
Section 3.1     Demand Registration.
Section 3.1.1     Request for Demand Registration.
(e)At any time following the closing by the Company of a registered public
offering of its securities with gross proceeds of at least $20 million to the
Company (a “Qualified Offering”) and the expiration of any lock-up period agreed
to in writing by the Investors and the underwriters in a Qualified Offering, the
Investor or Investors holding an aggregate of at least a majority in interest of
the outstanding Registrable Securities shall have the right to make a written
request from time to time (a “Demand Registration Request”) to the Company for
Registration of all or part of the Registrable Securities held by such Investors
and any other Investor; provided, however, that in the event that the Qualified
Offering has not been consummated prior to the six month anniversary of the
closing under the Securities Purchase Agreement among the Company and the
parties signatory thereto dated as of March 7, 2018 (the “Purchase Agreement”),
the right to make a Demand Registration Request shall commence on September 8,
2018. Any such Registration pursuant to a Demand Registration Request shall
hereinafter be referred to as a “Demand Registration”.
(f)Each Demand Registration Request shall specify (x) the kind and aggregate
amount of Registrable Securities to be registered, provided that the anticipated
net proceeds from the Registrable Securities to be registered by all Investors
must be at least $5,000,000, and (y) the intended method or methods of
disposition thereof.
(g)Upon receipt of a Demand Registration Request, the Company shall as promptly
as practicable file a Registration Statement (a “Demand Registration Statement”)
relating to such Demand Registration, and use its commercially reasonable
efforts to cause such Demand Registration Statement to be promptly declared
effective under the Securities Act.
Section 3.1.2     Limitation on Demand Registrations.
The Company shall not be obligated to take any action to effect any Demand
Registration (a) if a Demand Registration was declared effective, the Investors
withdrew their request pursuant to Section 3.1.3, or an Underwritten Shelf
Takedown requested by the Investors was consummated within the preceding one
hundred eighty (180) days, or (b) if the Company has effected two Demand
Registrations pursuant to Section 3.1.1.    
Section 3.1.3     Demand Withdrawal. The Investors may withdraw all or any
portion of their Registrable Securities included in a Demand Registration from
such Demand Registration at any time prior to the effectiveness of the
applicable Demand Registration Statement. Upon receipt of a notice to such
effect from the Investor or Investors holding an aggregate of at least a
majority in interest of the outstanding Registrable Securities with respect to
all of their Registrable Securities included in such Demand Registration, the
Company shall cease all efforts to secure effectiveness of the applicable Demand
Registration Statement.
Section 3.1.4     Effective Registration. The Company shall use commercially
reasonable efforts to cause the Demand Registration Statement to become
effective and remain effective for not less than one hundred eighty (180) days
(or such shorter period as will terminate when all Registrable Securities
covered by such Demand Registration Statement have been sold or withdrawn), or,
if such Demand Registration Statement relates to an Underwritten Public
Offering, such longer period as in the opinion of counsel for the underwriter or
underwriters a Prospectus is required by law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer.
Section 3.1.5     Delay in Filing; Suspension of Registration. If the filing,
initial effectiveness or continued use of a Demand Registration Statement at any
time would require the Company to make an Adverse Disclosure, the Company may,
upon giving prompt written notice of such action to the Investors, delay the
filing or initial effectiveness of, or suspend use of, the Demand Registration
Statement (a “Demand Suspension”); provided, however, that the Company shall not
be permitted to exercise a Demand Suspension more than once during any twelve
(12)-month period for a period not to exceed sixty (60) days. In the case of a
Demand Suspension, the Investors shall suspend use of the applicable Prospectus
in connection with any sale or purchase, or offer to sell or purchase,
Registrable Securities, upon receipt of the notice referred to above. The
Company shall immediately notify the Investors in writing upon the termination
of any Demand Suspension, amend or supplement the Prospectus, if necessary, so
it does not contain any untrue statement or omission and furnish to the
Investors





--------------------------------------------------------------------------------





such numbers of copies of the Prospectus as so amended or supplemented as the
Investors may reasonably request. The Company shall, if necessary, supplement or
amend the Demand Registration Statement, if required by the registration form
used by the Company for the Demand Registration or by the instructions
applicable to such registration form or by the Securities Act or the rules or
regulations promulgated thereunder or as may reasonably be requested by the
Investor.
Section 3.2    Shelf Registration.
Section 3.2.1     Request for Shelf Registration.
(h)At any time following the closing by the Company of a Qualified Offering and
the expiration of any lock-up period agreed to in writing by the Investors and
the underwriters in a Qualified Offering, upon the written request of the
Investor or Investors holding an aggregate of at least a majority in interest of
the outstanding shares of Registrable Securities from time to time (a “Shelf
Registration Request”), the Company shall promptly file with the SEC a shelf
Registration Statement pursuant to Rule 415 under the Securities Act (“Shelf
Registration Statement”) relating to the offer and sale of Registrable
Securities held by the Investors and any other Investors from time to time in
accordance with the methods of distribution elected by the Investors, and the
Company shall use its commercially reasonable efforts to cause such Shelf
Registration Statement to promptly become effective under the Securities Act;
provided, however, that in the event that the Qualified Offering has not been
consummated prior to the six month anniversary of the closing under the Purchase
Agreement, the right to make a Shelf Registration Request shall commence on
September 8, 2018. Any such Registration pursuant to a Shelf Registration
Request shall hereinafter be referred to as a “Shelf Registration.”
(i)If on the date of the Shelf Registration Request the Company is not a WKSI,
then the Shelf Registration Request shall specify the aggregate amount of
Registrable Securities to be registered. The Company shall provide to the
Investors the information necessary to determine the Company’s status as a WKSI
upon request.
Section 3.2.2     Continued Effectiveness. The Company shall use its
commercially reasonable efforts to keep such Shelf Registration Statement
continuously effective under the Securities Act in order to permit the
Prospectus forming part of the Shelf Registration Statement to be usable by an
Investor until the earlier of: (i) the date as of which all Registrable
Securities have been sold pursuant to the Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(a)(3) of the Securities
Act and Rule 174 thereunder); and (ii) the date as of which an Investor no
longer holds Registrable Securities (such period of effectiveness, the “Shelf
Period”). Subject to Section 3.2.4, the Company shall be deemed not to have used
its commercially reasonable efforts to keep the Shelf Registration Statement
effective during the Shelf Period if the Company voluntarily takes any action or
omits to take any action that would result in an Investor not being able to
offer and sell any Registrable Securities pursuant to such Shelf Registration
Statement during the Shelf Period, unless such action or omission is required by
applicable law.
Section 3.2.3    Suspension of Registration. If the continued use of such Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
the Investors, suspend use of the Shelf Registration Statement (a “Shelf
Suspension”); provided, however, that the Company shall not be permitted to
exercise a Shelf Suspension more than one time during any twelve (12)-month
period for a period not to exceed sixty (60) days. In the case of a Shelf
Suspension, the Investors agree to suspend use of the applicable Prospectus in
connection with any sale or purchase of, or offer to sell or purchase,
Registrable Securities, upon receipt of the notice referred to above. The
Company shall immediately notify the Investors in writing upon the termination
of any Shelf Suspension, amend or supplement the Prospectus, if necessary, so it
does not contain any untrue statement or omission and furnish to the Investors
such numbers of copies of the Prospectus as so amended or supplemented as the
Investors may reasonably request. The Company shall, if necessary, supplement or
amend the Shelf Registration Statement, if required by the registration form
used by the Company for the Shelf Registration Statement or by the instructions
applicable to such registration form or by the Securities Act or the rules or
regulations promulgated thereunder or as may reasonably be requested by the
Investors.
Section 3.2.4     Shelf Takedown.
(j)At any time the Company has an effective Shelf Registration Statement with
respect to the Investors’ Registrable Securities, by notice to the Company
specifying the intended method or methods of disposition thereof, the Investor
or Investors holding an aggregate of at least a majority in interest of the
outstanding Registrable Securities may make a written request (a “Shelf Takedown
Request”) to the Company to effect a Public Offering, including an Underwritten
Shelf Takedown, of all or a portion of the Investors’ and any other Investors
Registrable Securities that may be registered under such Shelf Registration
Statement, and as soon as practicable the Company shall amend or supplement the
Shelf Registration Statement as necessary for such purpose.





--------------------------------------------------------------------------------





(k)All determinations as to whether to complete any Underwritten Shelf Takedown
and as to the timing, manner, price and other terms of any Underwritten Shelf
Takedown contemplated by this Section 3.2.5 shall be determined by the
Investors.
(l)The Company shall not be obligated to take any action to effect any
Underwritten Shelf Takedown if (x) the anticipated net proceeds from the
Registrable Securities to be sold are not at least $5,000,000, or (y) a Demand
Registration was declared effective or an Underwritten Shelf Takedown requested
by the Investors was consummated within the preceding one hundred eighty (180)
days.
Section 3.3     Piggyback Registration.
Section 3.3.1     Participation. If the Company at any time following the
closing by the Company of a Qualified Offering and the expiration of any lock-up
period agreed to in writing by the Investors and the underwriters in a Qualified
Offering, proposes to file a Registration Statement under the Securities Act or
to conduct a Public Offering with respect to any offering of its equity
securities for its own account or for the account of any other Persons (other
than (i) a Registration under Sections 3.1 or 3.2, (ii) a Registration on Form
S-4 or Form S-8 or any successor form to such forms or (iii) a Registration of
securities solely relating to an offering and sale to employees or directors of
the Company or its subsidiaries pursuant to any employee stock plan or other
employee benefit plan arrangement), then, as soon as practicable (but in no
event less than ten (10) Business Days prior to the proposed date of filing of
such Registration Statement or, in the case of a Public Offering under a Shelf
Registration Statement, the anticipated pricing or trade date), the Company
shall give written notice (a “Piggyback Notice”) of such proposed filing or
Public Offering to the Investors, and such Piggyback Notice shall offer the
Investors the opportunity to register under such Registration Statement, or to
sell in such Public Offering, such number of Registrable Securities as the
Investors may request in writing (a “Piggyback Registration”); provided,
however, that in the event that the Qualified Offering has not been consummated
prior to the six month anniversary of the closing under the Purchase Agreement,
the Company’s obligation to provide a Piggyback Notice and the Investors’ right
to request a Piggyback Registration shall commence on September 8, 2018. Subject
to Section 3.3.2, the Company shall include in such Registration Statement or in
such Public Offering as applicable, all such Registrable Securities that are
requested to be included therein within seven (7) Business Days after the
receipt from the Investor of any such notice; provided, however, that if at any
time after giving written notice of its intention to register or sell any
securities and prior to the effective date of the Registration Statement filed
in connection with such Registration, or the pricing or trade date of a Public
Offering under a Shelf Registration Statement, the Company determines for any
reason not to register or sell or to delay the Registration or sale of such
securities, the Company shall give written notice of such determination to the
Investors and, thereupon, (i) in the case of a determination not to register or
sell, shall be relieved of its obligation to register or sell any Registrable
Securities in connection with such Registration or Public Offering (but not from
its obligation to pay the Registration Expenses in connection therewith),
without prejudice, however, to the rights of any Investor to request that such
Registration or sale be effected as a Demand Registration under Section 3.1 or
an Underwritten Shelf Takedown under Section 3.2, as the case may be, and (ii)
in the case of a determination to delay Registration or sale, in the absence of
a request for a Demand Registration or an Underwritten Shelf Takedown, as the
case may be, shall be permitted to delay registering or selling any Registrable
Securities, for the same period as the delay in registering or selling such
other securities. The Investors shall have the right to withdraw all or part of
their request for inclusion of its Registrable Securities in a Piggyback
Registration by giving written notice to the Company of its request to withdraw.
Section 3.3.2     Priority of Piggyback Registration. If the managing
underwriter or underwriters of any proposed offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Investors in
writing that, in its or their opinion, the aggregate number of securities that
the Investors and any other Persons intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) first, one hundred percent
(100%) of the securities that the Company proposes to sell, and (ii) second, and
only if all the securities referred to in clause (i) have been included, the
number of the Investors’ Registrable Securities that, in the opinion of such
managing underwriter or underwriters, can be sold without having such adverse
effect and (iii) third, and only if all of the Registrable Securities referred
to in clause (ii) have been included in such Registration, any other securities
eligible for inclusion in such Registration.
Section 3.3.3     No Effect on Other Registrations. No Registration of
Registrable Securities effected pursuant to a request under this Section 3.3
shall be deemed to have been effected pursuant to Sections 3.1 and 3.2 or shall
relieve the Company of its obligations under Sections 3.1 and 3.2.
Section 3.3.4     Lock-Up Agreements. In connection with each Registration or
sale of Registrable Securities pursuant to Section 3.1, 3.2 or 3.3 conducted as
an Underwritten Public Offering, the Company agrees to cause





--------------------------------------------------------------------------------





its directors and executive officers, if requested by the underwriters in any
such Underwritten Public Offering, to become bound by and to execute and deliver
a customary lock-up agreement with the underwriter(s) of such Underwritten
Public Offering restricting such directors and officers and their respective
affiliated funds from (a) transferring, directly or indirectly, any equity
securities of the Company held by such director, officer or affiliated fund or
(b) entering into any swap or other arrangement that transfers to another any of
the economic consequences of ownership of such securities during the period
commencing on the date of the final Prospectus relating to the Underwritten
Public Offering and ending on the date specified by the underwriters (such
period not to exceed one hundred eighty (180) days plus such additional period
as may be requested by the Company or an underwriter to accommodate regulatory
restrictions on the publication or other distribution of research reports and
analyst recommendations and opinions, if applicable).
Section 3.4     Registration Procedures.
Section 3.4.1     Requirements. In connection with the Company’s obligations
under Sections 3.1 - 3.4, the Company shall use its commercially reasonable
efforts to effect such Registration and to permit the sale of such Registrable
Securities in accordance with the intended method or methods of distribution
thereof as expeditiously as reasonably practicable, and in connection therewith
the Company shall:
(m)As promptly as practicable prepare the required Registration Statement,
including all exhibits and financial statements required under the Securities
Act to be filed therewith and Prospectus, and, before filing a Registration
Statement or Prospectus or any amendments or supplements thereto, (x) furnish to
the underwriters, if any, and to the Investors, copies of all documents prepared
to be filed, which documents shall be subject to the review of such underwriters
and the Investors and their respective counsel, (y) make such changes in such
documents concerning an Investor prior to the filing thereof as such Investor,
or its counsel, may reasonably request and (z) except in the case of a
Registration under Section 3.3 not file any Registration Statement or Prospectus
or amendments or supplements thereto to which the Investors, in such capacity,
or the underwriters, if any, shall reasonably object;
(n)prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus as may be (x)
reasonably requested by the Investors with Registrable Securities covered by
such Registration Statement, (y) reasonably requested by any Investor (to the
extent such request relates to information relating to such Investor), or (z)
necessary to keep such Registration Statement effective for the period of time
required by this Agreement, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement;
(o)notify the Investors and the managing underwriter or underwriters, if any,
and (if requested) confirm such notice in writing and provide copies of the
relevant documents, as soon as reasonably practicable after notice thereof is
received by the Company (a) when the applicable Registration Statement or any
amendment thereto has been filed or becomes effective, and when the applicable
Prospectus or any amendment or supplement thereto has been filed, (b) of any
written comments by the SEC, or any request by the SEC or other federal or state
governmental authority for amendments or supplements to such Registration
Statement or such Prospectus, or for additional information (whether before or
after the effective date of the Registration Statement) or any other
correspondence with the SEC relating to, or which may affect, the Registration,
(c) of the issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any order by the SEC or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or the initiation or threatening of any proceedings for such
purposes, (d) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct in all
material respects and (e) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Registrable Securities for
offering or sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;
(p)promptly notify the Investors and the managing underwriter or underwriters,
if any, when the Company becomes aware of the happening of any event as a result
of which the applicable Registration Statement or the Prospectus included in
such Registration Statement (as then in effect) contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements therein (in the case of such Prospectus or any preliminary
Prospectus, in light of the circumstances under which they were made) not
misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement or Prospectus in order to comply with
the Securities Act and, as promptly as reasonably practicable thereafter,
prepare and file with the SEC, and furnish without charge to the Investors and
the managing underwriter or underwriters, if any, an amendment or supplement to
such Registration Statement or Prospectus, which shall correct such misstatement
or omission or effect such compliance;





--------------------------------------------------------------------------------





(q)to the extent the Company is eligible under the relevant provisions of Rule
430B under the Securities Act, if the Company files any Shelf Registration
Statement, the Company shall include in such Shelf Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner) in order to ensure
that any Investor may be added to such Shelf Registration Statement at a later
time through the filing of a Prospectus supplement rather than a post-effective
amendment;
(r)use its commercially reasonable efforts to prevent, or obtain the withdrawal
of, any stop order or other order or notice preventing or suspending the use of
any preliminary or final Prospectus;
(s)promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and Investors agree should be included therein
relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such Prospectus supplement, Issuer
Free Writing Prospectus or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment;
(t)furnish to the Investors and each underwriter, if any, without charge, as
many conformed copies as the Investors or such underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);
(u)deliver to the Investors and each underwriter, if any, without charge, as
many copies of the applicable Prospectus (including each preliminary Prospectus)
and any amendment or supplement thereto and such other documents as the
Investors or such underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by the Investors or underwriter (it
being understood that the Company shall consent to the use of such Prospectus or
any amendment or supplement thereto by the Investors and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto);
(v)on or prior to the date on which the applicable Registration Statement
becomes effective, use its commercially reasonable efforts to register or
qualify, and cooperate with the Investors, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
Registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction as
the Investors holding a majority of the Registrable Securities included in any
such Registration Statement, the managing underwriter or underwriters, if any,
or their respective counsel reasonably request in writing and do any and all
other acts or things reasonably necessary or advisable to keep such Registration
or qualification in effect for such period as required by Section 3.1 or Section
3.2, as applicable, provided that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action which would subject it to taxation or general service of
process in any such jurisdiction where it is not then so subject;
(w)cooperate with the Investors and the managing underwriter or underwriters, if
any, to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be sold and not bearing any restrictive
legends and enable such Registrable Securities to be in such denominations and
registered in such names as the managing underwriters may request prior to any
sale of Registrable Securities to the underwriters;
(x)use its commercially reasonable efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;
(y)make such representations and warranties to the Investors, and the
underwriters or agents, if any, in form, substance and scope as are customarily
made by issuers in public offerings similar to the offering then being
undertaken;
(z)enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Investors or
the managing underwriter or underwriters, if any, reasonably request in order to
expedite or facilitate the Registration and disposition of such Registrable
Securities;
(aa)obtain for delivery to the Investors and to the underwriter or underwriters,
if any, an opinion or opinions from counsel for the Company dated the most
recent effective date of the Registration Statement or, in the event of an
Underwritten Public Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to the Investors or underwriters, as the case may be,
and their respective counsel;





--------------------------------------------------------------------------------





(ab)in the case of an Underwritten Public Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the
Investors included in such Registration or sale, a comfort letter from the
Company’s independent certified public accountants or independent auditors (and,
if necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type customarily covered by comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;
(ac)cooperate with each Investor selling Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;
(ad)use its commercially reasonable efforts to comply with all applicable
securities laws and, if a Registration Statement was filed, make available to
its security holders, as soon as reasonably practicable, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and the rules
and regulations promulgated thereunder;
(ae)provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement;
(af)use its commercially reasonable efforts to cause all Registrable Securities
covered by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company’s equity securities are then listed or
quoted and on each inter-dealer quotation system on which any of the Company’s
equity securities are then quoted;
(ag)make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by a representative appointed by the Investors, by any
underwriter participating in any disposition to be effected pursuant to such
Registration Statement and by any attorney, auditor or other agent retained by
the Investors or any such underwriter, all pertinent financial and other records
and pertinent corporate documents and properties of the Company, and cause all
of the Company’s officers, directors and employees and the independent public
auditors who have certified its financial statements to make themselves
available to discuss the business of the Company and to supply all information
reasonably requested by any such Person in connection with such Registration
Statement;
(ah)in the case of an Underwritten Public Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;
(ai)take no direct or indirect action prohibited by Regulation M under the
Exchange Act;
(aj)take all reasonable action to ensure that any Issuer Free Writing Prospectus
utilized in connection with any Registration complies in all material respects
with the Securities Act, is filed in accordance with the Securities Act to the
extent required thereby, is retained in accordance with the Securities Act to
the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and
(ak)take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.
Section 3.4.2     Company Information Requests. The Company may require the
Investors to furnish to the Company such information regarding the distribution
of such securities and such other information relating to the Investors and
their ownership of Registrable Securities as the Company may from time to time
reasonably request in writing and the Company may exclude from such Registration
or sale the Registrable Securities of each Investor who unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Each Investor shall furnish such information to the Company and to cooperate
with the Company as reasonably necessary to enable the Company to comply with
the provisions of this Agreement.
Section 3.5     Underwritten Offerings.
Section 3.5.1     Shelf and Demand Registrations. If requested by the
underwriters for any Underwritten Public Offering, pursuant to a Registration or
sale under Sections 3.1 or 3.2, the Company shall enter into an underwriting
agreement with such underwriters, such agreement to be reasonably satisfactory
in substance and form to each of the Company, the Investors and the
underwriters, and to contain such representations and warranties by the Company
and





--------------------------------------------------------------------------------





such other terms as are generally prevailing in agreements of that type,
including indemnities no less favorable to the recipient thereof than those
provided in Section 3.6 of this Agreement. Each Investor shall cooperate with
the Company in the negotiation of the underwriting agreement and shall give
consideration to the reasonable suggestions of the Company regarding the form
thereof, and each Investor shall complete and execute all questionnaires, powers
of attorney and other documents reasonably requested by the underwriters and
required under the terms of such underwriting arrangements. No Investor shall be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Investor, such Investor’s title to the Registrable Securities,
such Investor’s intended method of distribution and any other representations to
be made by such Investor as are generally prevailing in agreements of that type,
and the aggregate amount of the liability of any Investor under such agreement
shall not exceed such Investor’s proceeds from the sale of their Registrable
Securities in the offering, net of underwriting discounts and commissions but
before expenses.
Section 3.5.2     Piggyback Registrations. If the Company proposes to register
or sell any of its securities under the Securities Act as contemplated by
Section 3.3 and such securities are to be distributed through one or more
underwriters, the Company shall, if requested by the Investors pursuant to
Section 3.3 and, subject to the provisions of Section 3.3.2, use its
commercially reasonable efforts to arrange for such underwriters to include on
the same terms and conditions that apply to the other sellers in such
Registration or sale all the Registrable Securities to be offered and sold by
such Investors among the securities of the Company to be distributed by such
underwriters in such Registration or sale. The Investors shall be party to the
underwriting agreement between the Company and such underwriters and shall
complete and execute all questionnaires, powers of attorney and other documents
reasonably requested by the underwriters and required under the terms of such
underwriting arrangements. No Investor shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Investor, such Investor’s title to the Registrable Securities, such Investor’s
intended method of distribution and any other representations to be made by a
Investor as are generally prevailing in agreements of that type, and the
aggregate amount of the liability of any Investor shall not exceed such
Investor’s proceeds from the sale of its Registrable Securities in the offering,
net of underwriting discounts and commissions but before expenses.
Section 3.5.3     Selection of Underwriters; Selection of Counsel. In the case
of an Underwritten Public Offering under Sections 3.1 or 3.2, the managing
underwriter or underwriters to administer the offering shall be determined by
the Investor or Investors holding an aggregate of at least a majority in
interest of the outstanding Registrable Securities included in such
registration, provided that such underwriter or underwriters shall be reasonably
acceptable to the Company. In the case of an Underwritten Public Offering under
Section 3.3, the managing underwriter or underwriters to administer the offering
shall be determined by the Company, provided that such underwriter or
underwriters shall be reasonably acceptable to such Investors.
Section 3.5.4     No Inconsistent Agreements; Additional Rights. Neither the
Company nor any of its subsidiaries shall hereafter enter into, and neither the
Company nor any of its subsidiaries is currently a party to, any agreement with
respect to its securities that is inconsistent with the rights granted to the
Investors by this Agreement. Without approval of the Investor or Investors
holding an aggregate of at least a majority in interest of the outstanding
shares of Registrable Securities, neither the Company nor any of its
subsidiaries shall enter into any agreement granting registration or similar
rights to any Person, and the Company hereby represents and warrants that, as of
the date hereof, no registration or similar rights have been granted to any
other Person other than pursuant to this Agreement and other than in connection
with the Purchase Agreement.
Section 3.5.5     Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company,
including (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC or FINRA, (ii) all fees
and expenses in connection with compliance with any securities or “Blue Sky”
laws (including reasonable fees and disbursements of counsel for the
underwriters in connection with blue sky qualifications of the Registrable
Securities), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses), (iv) all fees and
disbursements of counsel for the Company and of all independent certified public
accountants or independent auditors of the Company and any subsidiaries of the
Company (including the expenses of any special audit and comfort letters
required by or incident to such performance), (v) Securities Act liability
insurance or similar insurance if the Company so desires or the underwriters so
require in accordance with then-customary underwriting practice, (vi) all fees
and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange or quotation of the Registrable Securities
on any inter-dealer quotation system, (viii) all reasonable fees and
disbursements of one legal counsel for the Investors, (ix) any reasonable fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, (x) all fees and expenses of any special experts or other





--------------------------------------------------------------------------------





Persons retained by the Company in connection with any Registration or sale,
(xi) all of the Company’s internal expenses (including all salaries and expenses
of its officers and employees performing legal or accounting duties) and (xii)
all expenses related to the “road show” for any Underwritten Public Offering,
including the reasonable out-of-pocket expenses of the Investors and
underwriters, if so requested. All such expenses are referred to herein as
“Registration Expenses”. The Company shall not be required to pay any fees and
disbursements to underwriters not customarily paid by the issuers of securities
in an offering similar to the applicable offering, including underwriting
discounts and commissions and transfer taxes, if any, attributable to the sale
of Registrable Securities.
Section 3.6    Indemnification.
Section 3.6.1     Indemnification by the Company. The Company shall indemnify
and hold harmless, to the full extent permitted by law, the Investors, each
shareholder, member, limited or general partner of any Investor, each
shareholder, member, limited or general partner of each such shareholder,
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors, and agents and each
Person who controls (within the meaning of the Securities Act or the Exchange
Act) such Persons and each of their respective Representatives from and against
any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses as incurred and any indemnity and contribution
payments made to underwriters ) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities are registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or any other disclosure document produced by or on behalf of
the Company or any of its subsidiaries including any report and other document
filed under the Exchange Act, (ii) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus or preliminary Prospectus, in
light of the circumstances under which they were made) not misleading or (iii)
any violation or alleged violation by the Company or any of its subsidiaries of
any federal, state, foreign or common law rule or regulation applicable to the
Company or any of its subsidiaries and relating to action or inaction in
connection with any such registration, disclosure document or other document or
report; provided, that the Investors shall not be entitled to indemnification
pursuant to this Section 3.9.1 in respect of any untrue statement or omission
contained in any information relating to any Investor furnished in writing by
such Investor to the Company specifically for inclusion in a Registration
Statement and used by the Company in conformity therewith (such information
“Selling Stockholder Information”). This indemnity shall be in addition to any
liability the Company may otherwise have. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Investors or any indemnified party and shall survive the Transfer of such
securities by any Investor and regardless of any indemnity agreed to in the
underwriting agreement that is less favorable to the Investors. The Company
shall also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above (with appropriate modification) with respect to the
indemnification of the indemnified parties.
Section 3.6.2    Indemnification by the Investors. Each Investor shall
(severally and not jointly) indemnify and hold harmless, to the fullest extent
permitted by law, the Company, its directors and officers and each Person who
controls the Company (within the meaning of the Securities Act or the Exchange
Act) from and against any Losses resulting from (i) any untrue statement of a
material fact in any Registration Statement under which such Registrable
Securities were registered or sold under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein) or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus or preliminary Prospectus, in light of the circumstances under which
they were made) not misleading, in each case to the extent, but only to the
extent, that such untrue statement or omission is contained in such Investor’s
Selling Stockholder Information. In no event shall the liability of any Investor
hereunder be greater in amount than the dollar amount of the proceeds from the
sale of such Investors’ Registrable Securities in the offering giving rise to
such indemnification obligation, net of underwriting discounts and commissions
but before expenses, less any amounts paid by such Investor pursuant to Section
3.6.4 and any amounts paid by such Investor as a result of liabilities incurred
under the underwriting agreement, if any, related to such sale.
Section 3.6.3     Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it forfeits substantive legal rights by reason of such delay or
failure) and (ii) permit such indemnifying party to assume the defense of such
claim with counsel reasonably satisfactory to the indemnified party; provided,
however, that any Person entitled to indemnification hereunder shall have the
right to select





--------------------------------------------------------------------------------





and employ separate counsel and to participate in the defense of such claim, but
the fees and expenses of such counsel shall be at the expense of such Person
unless (i) the indemnifying party has agreed in writing to pay such fees or
expenses, (ii) the indemnifying party shall have failed to assume the defense of
such claim within a reasonable time after receipt of notice of such claim from
the Person entitled to indemnification hereunder and employ counsel reasonably
satisfactory to such Person, (iii) the indemnified party has reasonably
concluded (based upon advice of its counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, or (iv) in the reasonable
judgment of any such Person (based upon advice of its counsel) a conflict of
interest may exist between such Person and the indemnifying party with respect
to such claims (in which case, if the Person notifies the indemnifying party in
writing that such Person elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of such claim on behalf of such Person). If the indemnifying party
assumes the defense, the indemnifying party shall not have the right to settle
such action without the consent of the indemnified party. No indemnifying party
shall consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of an unconditional release from all
liability in respect to such claim or litigation without the prior written
consent of such indemnified party, which shall not be unreasonably withheld. If
such defense is not assumed by the indemnifying party, the indemnifying party
will not be subject to any liability for any settlement made without its prior
written consent, but such consent shall not be unreasonably withheld. It is
understood that the indemnifying party or parties shall not, except as
specifically set forth in this Section 3.6.3, in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the reasonable
fees, disbursements or other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time unless (x) the employment of more
than one counsel has been authorized in writing by the indemnifying party or
parties, (y) an indemnified party has reasonably concluded (based on the advice
of counsel) that there may be legal defenses available to it that are different
from or in addition to those available to the other indemnified parties or (z) a
conflict or potential conflict exists or may exist (based upon advice of counsel
to an indemnified party) between such indemnified party and the other
indemnified parties, in each of which cases the indemnifying party shall be
obligated to pay the reasonable fees and expenses of such additional counsel or
counsels.
Section 3.6.4     Contribution. If for any reason the indemnification provided
for in Section 3.6.1 and Section 3.6.2 is unavailable to an indemnified party or
insufficient in respect of any Losses referred to therein (other than as a
result of exceptions or limitations on indemnification contained in Section
3.6.1 and Section 3.6.2), then the indemnifying party shall contribute to the
amount paid or payable by the indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and the indemnified party or parties on the other hand in
connection with the acts, statements or omissions that resulted in such Losses,
as well as any other relevant equitable considerations. In connection with any
Registration Statement filed with the SEC by the Company, the relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand shall be determined by reference to, among other things, whether any untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 3.6.4 were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in this Section 3.6.4. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. The amount paid or payable by
an indemnified party as a result of the Losses referred to in Sections 3.6.1 and
3.6.2 shall be deemed to include, subject to the limitations set forth above,
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 3.6.4, in connection with any
Registration Statement filed by the Company, no Investor shall not be required
to contribute any amount in excess of the dollar amount of the proceeds from the
sale of its Registrable Securities in the offering giving rise to such
indemnification obligation, net of underwriting discounts and commissions but
before expenses, less any amounts paid by such Investor pursuant to Section
3.9.2 and any amounts paid by such Investor as a result of liabilities incurred
under the underwriting agreement, if any, related to such sale. If
indemnification is available under this Section 3.9, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Sections
3.6.1 and 3.6.2 hereof without regard to the provisions of this Section 3.6.4.
The remedies provided for in this Section 3.6 are not exclusive and shall not
limit any rights or remedies which may otherwise be available to any indemnified
party at law or in equity.
Section 3.7     Rules 144 and 144A and Regulation S. The Company shall use its
commercially reasonable efforts to file on a timely basis the reports required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Investor, make
publicly available such necessary information for so long as necessary to permit
sales that would otherwise





--------------------------------------------------------------------------------





be permitted by this Agreement pursuant to Rule 144, Rule 144A or Regulation S
under the Securities Act, as such rules may be amended from time to time or any
similar rule or regulation hereafter adopted by the SEC), and it will take such
further action as any Investor may reasonably request, all to the extent
required from time to time to enable the Investors to sell Registrable
Securities without Registration under the Securities Act in transactions that
would otherwise be permitted by this Agreement and within the limitation of the
exemptions provided by (i) Rule 144, Rule 144A or Regulation S under the
Securities Act, as such rules may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC. Upon the request of any
Investor, the Company will deliver to the Investors a written statement as to
whether it has complied with such requirements and, if not, the specifics
thereof.
Section 3.8     Existing Registration Statements. Notwithstanding anything
herein to the contrary and subject to applicable law and regulation, the Company
may satisfy any obligation hereunder to file a Registration Statement or to have
a Registration Statement become effective by a specified date by designating, by
notice to each Investor, a Registration Statement that previously has been filed
with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed Registration Statement may be, and is, amended or, subject
to applicable securities laws, supplemented to add the number of Registrable
Securities, and, to the extent necessary, to identify the Investors as selling
stockholders demanding the filing of a Registration Statement pursuant to the
terms of this Agreement. To the extent this Agreement refers to the filing or
effectiveness of other Registration Statements, by or at a specified time and
the Company has, in lieu of then filing such Registration Statements or having
such Registration Statements become effective, designated a previously filed or
effective Registration Statement as the relevant Registration Statement for such
purposes, in accordance with the preceding sentence, such references shall be
construed to refer to such designated Registration Statement, as amended or
supplemented in the manner contemplated by the immediately preceding sentence.
ARTICLE 4
MISCELLANEOUS
Section 4.1     Authority: Effect. Each party hereto represents and warrants to
and agrees with each other party that the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized on behalf of such party and do not violate any agreement or
other instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association. The Company and its
subsidiaries shall be jointly and severally liable for all obligations of each
such party pursuant to this Agreement.
Section 4.2     Notices. Any notices, requests, demands and other communications
required or permitted in this Agreement shall be effective if in writing and (i)
delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:
If to the Company to:
SELLAS Life Sciences Group, Inc.
315 Madison Avenue, 4th Floor,
New York, NY 10017
Attention: General Counsel
Telephone: (646) 979-3728
Email: bwood@sellaslife.com
If to an Investor, to:
Equilibria Capital Management Limited
One Bermudiana Road,
Hamilton, Bermuda HM08
Attn: Daniel Tafur, Chief Financial Officer
Email: daniel.tafur@eqcapm.com
Office: (441) 295-2233
with a copy (which shall not constitute notice) to:
Reed Smith LLP
599 Lexington Avenue





--------------------------------------------------------------------------------





Attention: Danielle Carbone
Email: dcarbone@reedsmith.com
Office: (212) 549-0229
Facsimile: (212) 521-5450
Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.
Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
(2) Business Days after being sent by overnight courier. Each of the parties
hereto shall be entitled to specify a different address by giving notice as
aforesaid to each of the other parties hereto.
Section 4.3     Termination and Effect of Termination. This Agreement shall
terminate upon the date on which the Investors no longer holds any Registrable
Securities, except for the provisions of Sections 3.6 and 3.7, which shall
survive any such termination. No termination under this Agreement shall relieve
any Person of liability for breach or Registration Expenses incurred prior to
termination. In the event this Agreement is terminated, each Person entitled to
indemnification rights pursuant to Section 3.6 hereof shall retain such
indemnification rights with respect to any matter that (i) may be an indemnified
liability thereunder and (ii) occurred prior to such termination.
Section 4.4    Permitted Transferees. The rights of the Investors hereunder may
be assigned (but only with all related obligations as set forth below) in
connection with a Transfer of Registrable Securities to a Permitted Transferee
of the Investor. Without prejudice to any other or similar conditions imposed
hereunder with respect to any such Transfer, no assignment permitted under the
terms of this Section 4.4 will be effective unless the Permitted Transferee to
which the assignment is being made, if not an Investor, has delivered to the
Company a written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that the Permitted Transferee will be bound by, and
will be a party to, this Agreement. A Permitted Transferee to whom rights are
transferred pursuant to this Section 4.4 may not again transfer those rights to
any other Permitted Transferee, other than as provided in this Section 4.4.
Section 4.5     Remedies. The parties to this Agreement shall have all remedies
available at law, in equity or otherwise in the event of any breach or violation
of this Agreement or any default hereunder. The parties acknowledge and agree
that in the event of any breach of this Agreement, in addition to any other
remedies that may be available, each of the parties hereto shall be entitled to
specific performance of the obligations of the other parties hereto and, in
addition, to such other equitable remedies (including preliminary or temporary
relief) as may be appropriate in the circumstances. No delay of or omission in
the exercise of any right, power or remedy accruing to any party as a result of
any breach or default by any other party under this Agreement shall impair any
such right, power or remedy, nor shall it be construed as a waiver of or
acquiescence in any such breach or default, or of any similar breach or default
occurring later; nor shall any such delay, omission nor waiver of any single
breach or default be deemed a waiver of any other breach or default occurring
before or after that waiver.
Section 4.6     Amendments. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective. This Agreement may be amended, modified, extended or terminated, and
the provisions hereof may be waived, only by an agreement in writing signed by
the Company and the Investors holding a majority of the then outstanding
Registrable Securities. Each such amendment, modification, extension or
termination shall be binding upon each party hereto.
Section 4.7     Governing Law. This Agreement and all claims arising out of or
based upon this Agreement or relating to the subject matter hereof shall be
governed by and construed in accordance with the domestic substantive laws of
the State of New York without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
Section 4.8    Consent to Jurisdiction. Each party to this Agreement, by its
execution hereof, (i) hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in the State of New York for the purpose
of any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees not to commence or maintain any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry,





--------------------------------------------------------------------------------





proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof or thereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise. Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
Agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (i) above. Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction. Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by New York law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 4.2 hereof is reasonably calculated to give actual notice.
Section 4.9     WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 4.9 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.9 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.
Section 4.10     Merger; Binding Effect, Etc. This Agreement constitutes the
entire agreement of the parties with respect to its subject matter, supersedes
all prior or contemporaneous oral or written agreements or discussions with
respect to such subject matter, and shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective heirs,
representatives, successors and permitted assigns. Except as otherwise expressly
provided herein, neither the Investors nor any other party hereto may assign any
of its respective rights or delegate any of its respective obligations under
this Agreement without the prior written consent of the other parties hereto,
and any attempted assignment or delegation in violation of the foregoing shall
be null and void.
Section 4.11     Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one instrument.
Section 4.12     Severability. In the event that any provision hereof would,
under applicable law, be invalid or unenforceable in any respect, such provision
shall be construed by modifying or limiting it so as to be valid and enforceable
to the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.
Section 4.13     No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, the Company and the Investors covenant, agree and
acknowledge that no recourse under this Agreement or any documents or
instruments delivered in connection with this Agreement shall be had against any
current or future director, officer, employee, general or limited partner or
member of any Investor or of any Affiliate or assignee thereof, as such, whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any Investor or any current or future member of any Investor or
any current or future director, officer, employee, partner or member of any
Investor or of any Affiliate or assignee thereof, as such, for any obligation of
any Investor under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.
[Signature pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.
Company:
SELLAS Life Sciences Group, Inc.    
By:
/s/ Angelos M. Stergiou
 
 
 
 
Name:
Angelos M. Stergious, MD, ScD h.c.
 
Title:
President and Chief Executive Officer
 







[Signature Page to Registration Rights Agreement]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first above written.
Investors:
EQUILIBRIA CAPITAL MANAGEMENT LIMITED
 
 
 
By:
 
/s/ Daniel Tafur
 
Name:
 
Daniel Tafur
 
Title:
 
Chief Investment Officer
 
 
 
 
 
EQC PRIVATE MARKETS SAC FUND LTD EQC
BIOTECH SELY S FUND
 
 
 
 
 
By:
 
/s/ Daniel Tafur
 
Name:
 
Daniel Tafur
 
Title:
 
Director
 
 
 
 
 
EQC PRIVATE MARKETS SAC FUND LTD EQC
BIOTECH SELY I FUND
 
 
 
 
 
By:
 
/s/ Daniel Tafur
 
Name:
 
Daniel Tafur
 
Title:
 
Director
 
 
 
 
 
EQC PRIVATE MARKETS SAC FUND LTD EQC
BIOTECH SELY II FUND
 
 
 
 
 
By:
 
/s/ Daniel Tafur
 
Name:
 
Daniel Tafur
 
Title:
 
Director
 
 
 
 
 
EQC PRIVATE MARKETS SAC FUND LTD EQC
BIOTECH SELY III FUND
 
 
 
 
 
By:
 
/s/ Daniel Tafur
 
Name:
 
Daniel Tafur
 
Title:
 
Director
 
 
 
 
 
VARIBOBI FINANCIAL HOLDINGS LTD
 
 
 
 
By:
 
/s/ Fabio Lobez
 
Name:
 
Fabio Lopez
 
Title:
 
Sole Owner
 

 
Daniel Tafur
_/s/ Daniel Tafur__________
[Signature Page to Registration Rights Agreement]





